AO 72A
(Rev. 8/82)

 

In the Anited States District Court
Por the Southern District of Georgia

Waprross Dibision
JOHN MILLER, *
*
Plaintiff, * CIVIL ACTION NO.: 5:17-cv-123

*

Vv. *

*K

TAMMY SUGGS, et al., *
*

*

Defendants.
ORDER
After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 63. Plaintiff did not file Objections
to this Report and Recommendation. Accordingly, the Court
ADOPTS the Magistrate Judge’s Report and Recommendation. The
Court GRANTS Defendants’ Motions for Summary Judgment, DISMISSES
with prejudice Plaintiff’s Complaint, DENIES as moot Plaintiff’s
claims for injunctive relief, DIRECTS the Clerk of Court to
CLOSE this case and enter the appropriate judgment of dismissal,

and DENIES Plaintiff in forma pauperis status on appeal.

SO ORDERED, this 2} ay o Sah \ f_, 2019.

 

[ion LISA GODBEY WOOD, JUDGE
ITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
